Dissenting Opinion.
Marr, J.
I do not concur in the opinion and decree just pronounced. J. N. Brown, as administrator of the successions of his father *510and mother, recovered judgment in the district court of Red River parish against his sister Elizabeth, declaring to be simulated the title by which she held certain real property, and decreeing the same to belong to the successions; and in the same judgment she was condemned to pay $3000 for rents and revenues.
Soon after this judgment was rendered, Marietta J. Brown, a sister and co-heir of the parties to that suit, authorized by her husband, filed a petition in the parish court of Red River, setting out various causes of injunction; and concluding with a prayer that J. N. Brown be enjoined from procuring or causing to issue “ any writ of possession or execution under said judgment, and from taking possession of said property, or of its revenues, under or by virtue of said writ, until he causes himself to be regularly appointed, and gives bond for one fourth over and above the proved value of the said successions.”
The general rule is that the court which rendered the judgment has exclusive authority to execute it or to arrest the execution. Code of Practice, arts. 617, 629; Olger vs. Daunoy, 7 N. S. 658; Borne vs. Porter, 4 Rob. 57; Nolan vs. Babin, 12 Rob. 533; Donnell vs. Parrott, 13 An. 252.
To this rule there is this exception, founded in necessity and recognized by jurisprudence: When a judgment has been rendered in one parish, and execution issues to another, the competent court of the parish in which it is to be executed may enjoin. Cavelier vs. Turnbull, 8 Mart. 61; Lawes vs. Chinn, 4 N. S. 390; Hobgood vs. Brown, 2 An. 323; Police Jury vs. Michel, 4 An. 84.
I can not consider the injunction asked for and granted in this case as any thing but an interference with the authority and jurisdiction of the district court, by arresting, prohibiting, the execution of a judgment rendered by that court; and in violation of the Code of Practice, arts. 617, 629, and of the jurisprudence established by the decisions just referred to, from 8 Martin, in 1820, down to 13 An., in 1858, and not since questioned by bench or bar, so far as I am informed.
The parish court had exclusive jurisdiction to appoint Brown administrator, and to remove him; and to compel him to have a proper inventory taken and to give the security required by law. It was the right of the plaintiff, as one of the heirs of her father and mother, to take such proceedings in the parish court as might be necessary to protect her interests, either for the removal of the administrator or to compel him to have a proper inventory taken, or to give bond and qualify according to law; and she might, at the same time, have gone into the district court and obtained an injunction staying the execution of the judgment of that court pending the proceedings in the parish court. The pendency of these proceedings in the parish court, which is vested with exclusive jurisdiction of such matters, would have been ample cause for *511the injunction by the district court of the execution of its own judgment in favor of Brown in his capacity as administrator. I do not think the parish court had any power or jurisdiction to grant the injunction. I can not imagine any necessity for a resort to that tribunal, since the jurisdiction of the district court was complete, and, in my opinion, exclusive, to suspend the execution of its own judgment, for the alleged causes, although it had no power to deal with the causes themselves, otherwise than by refusing to proceed until these causes were passed upon and disposed of by the court having exclusive jurisdiction of them.
I think the parish court was-absolutely without jurisdiction; that the entire proceeding in that court was coram non juclice and void; and that we should so declare by our decree.